Citation Nr: 1515297	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an eye disability (other than left eye corneal scar), to include as a residual of service-connected viral meningitis and recurrent cold sores.

2.  Entitlement to service connection for shingles with neurological manifestations, to include as a residual of service-connected viral meningitis and recurrent cold sores.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  This rating decision denied service connection for a coordination disorder, eye disorder, shingles, and cold sores, all claimed as residuals of service connected viral meningitis. 

The RO has apparently merged the issue of entitlement to service connection for a coordination disorder into the shingles claim in developing the appeal.  The Board has specifically listed neurologic manifestations within the appealed shingles issue to reflect the Veteran's initial claim of a coordination disorder as a manifestation of shingles.  

In August and November 2012 rating decisions, the RO granted service connection for cold sores and left eye corneal scar.  Consequently, the issue of cold sores is no longer on appeal, and the issue of an eye disorder has been recharacterized as stated on the title page.     

In his November 2012 substantive appeal, the Veteran requested a hearing.  He was scheduled for a December 2014 hearing, but cancelled it.  He has not requested another hearing, and his initial hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The additionally claimed eye disorders did not have their onset in service and are not otherwise attributable to active service, to include meningitis or herpetic viral infections manifesting as cold sores.  

2.  The Veteran does not currently have shingles, and any present neurological manifestations are not residuals of service-connected viral meningitis and recurrent cold sores. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye disorder, other than a left corneal scar, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for service connection for shingles, to include neurological manifestations, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In September 2009, VA sent the Veteran a fully compliant notice letter about how to substantiate his claims.  Specifically, this notice informed the Veteran of the evidentiary requirements for direct and secondary service connection, the division of responsibility between the Veteran and VA in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is therefore met.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the evidence includes service treatment records, VA outpatient treatment records, private medical records, and various statements from the Veteran.  The Veteran was afforded a November 2009 VA shingles examination and September 2012 VA ophthalmology examination with October 2012 addendum medical opinion.  The examination reports reflect review of the claims folder and pertinent physical evaluations.  The examiners provided medical opinions that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are also satisfied.  

Laws and regulations

In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(1)  Eye disorder, other than a left eye corneal scar

Service treatment records (STRs) show that the Veteran was hospitalized for approximately a month for viral meningitis.  He did not specifically identify any vision problems and no ophthalmological abnormalities were otherwise recorded.  April 1955 separation clinical evaluation shows that ophthalmoscopic, pupils, and ocular motility were normal.  

In June 1965, the Veteran was re-hospitalized for acute meningitis at a private facility.  Clinical evaluation was significant in that the Veteran's eyes were recorded as having no focus.  His condition improved and he was discharged for convalescent outpatient treatment.   

In May 2000, Dr. P. wrote a letter describing the Veteran's ophthalmology treatment.  She had recently examined the Veteran on two occasions.  He reported having flare-ups of herpes on his left side.  He was given medication.  Currently, he developed scarring of the left eye and needed additional medication.  
February 2002 private medical records show that the Veteran complained about left eye pain and lid twitching over the past week.  The clinician noted a history of herpes.  

June 2002 private medical records show that the Veteran reported having spots in his right eye.  He denied pain, but complained that he had poor vision.  The examiner evaluated the Veteran and described it as a tough case.  A possible esotropic tear was noted.  

In October 2002, Dr. M. authored a letter summarizing the Veteran's recent ophthalmological treatment.  He reported that the Veteran had a successfully repaired retinal detachment, which then later re-detached with a vitrectomy and pneumatic retinopexy.  It ultimately required silicone placement and removal of the right eye cataract.  The plan was to remove the silicone placement in three months.  He also noted that the Veteran developed a significant cataract in his left eye.  

January 2003 private medical records reflect that the Veteran had a recent laser procedure on his right eye.  He complained that he had no right eye vision and his eyes felt heavy.  Clinical examination was performed.  The clinician assessed a right eye retinal detachment.

March 2003 private medical records reflect that the Veteran had complications with several procedures to reattach his right retina.  A physical evaluation was performed, and the clinician cleared the Veteran for surgery to repair the right retina.  

The Veteran submitted an August 2009 internet article indicating that vision loss and changes in sight were known meningitis residuals.  

The Veteran was afforded a November 2009 VA eye examination with review of the claims folder.  He was noted to have corneal scars in both eyes, history of bilateral retinal detachment, pseudophakia of both eyes, and presbyopia.  Pertinent ophthalmology examination was performed.  The examiner diagnosed corneal scar of the left eye and indicated that it was related to in-service herpetic simplex keratitis associated with meningitis.  The examiner also noted the Veteran to have poor vision in his right eye following retinal detachment and pseudophakia in both eyes.    

August 2010 VA primary care records show that the Veteran wanted to establish care.  He reported a history of meningitis.  He denied any vision symptoms.  Clinical eye examination showed an abnormal right pupil, but was otherwise normal.  The examiner noted a history of retinal detachment, herpes with current medication treatment, and meningitis.  

VA re-examined the Veteran for his eyes in August 2012.  The examiner listed diagnoses of retinal detachment in both eyes and associated treatment, status post cataract extraction both eyes, corneal scar secondary to recurrent herpes virus, dry eye syndrome, and iridocapsular adhesion, right eye (also described as scarring of iris to lens capsule).  The examiner noted the history of meningitis and associated cold sores in service.  He noted a left eye corneal scar related to herpes infections that required chronic medication for control.  He summarized the right eye retinal detachment procedures and complications, resulting in a macular scar.  The treatment for left eye retinal detachment was reportedly effective and without the resultant complications that occurred in the other eye.  A complete ophthalmological examination was performed.  

The August 2012 VA examiner opined that the corneal scar of the left eye was related to the service connected cold sores/ herpes virus.  He also indicated that dry eye syndrome was not related to herpes or viral meningitis.  He noted glaucoma suspect for both eyes, but expressed a negative opinion.  He explained that while elevated ocular pressure could be related to an active herpes infection, this was not the case here since the Veteran's medical records did not show elevated ocular pressure.  He noted dermatochalasis of both upper lids.  He reported that it did not currently affect vision or visual field, and that it was unrelated to herpes or meningitis.  For the bilateral retinal detachments, he opined that they were unrelated to herpes.  He explained that retinal involvement or retinal necrosis was not found during prior herpes outbreaks.  He also noted the time lapse between service and subsequent retinal detachment weighs against a nexus.  

In October 2012, the VA examiner provided an addendum medical opinion.  He clarified that the macular scar of the right eye is related to the retinal detachment, not prior cold sores associated with herpes infection.  He cited the absence of retinitis or retinal vasculitis associated with the herpes virus.  He also reported that the left eye visual defect was the result of laser scarring from retinal detachment repair, rather than the service-connected corneal scar.  He reiterated that glaucoma suspect was not related to the herpetic infection.  He stated that clinical records did not show a temporal relationship between elevated ocular pressure and active ocular herpetic changes.  He acknowledged that while herpetic trabecultitis can cause glaucoma, this relationship was not suggested by the Veteran's medical history.       

The Veteran contends service connection is warranted for his additional eye disorders.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Although lay observers may competently report on many vision/ eye symptoms, the etiology questions for eye disorders manifesting many years after service are complex.  They are more appropriately addressed by an expert in eye diseases and their cause.  Id.; 38 C.F.R. § 3.159(a)(1).  However, to the extent the Veteran is competent to comment on this matter, the Board finds the VA examiners' reports more probative than the Veteran's statements.  See also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The November 2009, August 2012, and October 2012 VA examiners are medical doctors and qualified to provide competent medical opinions on this issue.  38 C.F.R. § 3.159(a)(1).  In this case, the VA examiners reviewed the claims folder and conducted complete clinical evaluations.  The November 2009 examiner indicated a positive nexus for left eye corneal scar.  The examiner authoring the 2012 reports issued negative opinions on any possible etiological relationship for the additionally diagnosed eye disorders.  

For the glaucoma suspect, retinal detachments, and right eye macular scar, the 2012 VA examiner acknowledged that viral outbreaks can cause these disorders; however, he emphasized that the contemporaneous clinical reports did not suggest these disorders were related to prior meningitis or herpes outbreaks.  He noted several ocular conditions indicative of viral outbreaks that were not observed in the Veteran's case.  Although he did not provide a detailed rationale as to why dry eyes and dermatochalasis are unrelated to the viral infections, it is reasonable to infer his opinions were based upon his medical knowledge and clinical experience.  Overall, the 2012 VA examiner's medical opinions are supported by plausible rationale and uncontroverted by the additional competent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds them to be highly probative and heavily weigh against the claim for the additional eye disorders.  Caluza, 7 Vet. App. at 510-511.

For these reasons, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is therefore not helpful to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  The service connection claim for eye disorders, other than a left eye corneal scar, is denied.  

(2) Shingles to include neurological manifestations

STRs from July 1953 reflect that the Veteran had a 3 year history of intermittent boils.  August 1953 STRs show an assessment of folliculitis of the legs.  Again, he was hospitalized for approximately a month in October and November 1953 for acute spinal meningitis.  April 1955 clinical evaluation for separation did not show any skin or neurological abnormality.  No meningitis residuals were otherwise noted.  

In June 1965, a private facility confirmed that the Veteran was hospitalized for acute meningitis.  He did not have a rash, but exhibited neurological disturbances.  He improved during hospitalization and was released for outpatient convalescent treatment.  

June 2007 private medical records show that the Veteran complained about a right arm rash that had developed a week ago.  The examiner assessed tinea corpus and provided topical medication.  

The Veteran submitted an August 2009 internet article that identified clumsiness and coordination problems as known meningitis residuals.  

September 2009 private medical records show that the Veteran had weakness in both legs causing him to lose balance.  He described it as numbness and tingling.  The clinician noted his history of meningitis and cold sore outbreaks.  He did not associate the outbreaks with his balance problems.  Clinical evaluation, to include neurologic findings, was grossly normal.  The examiner diagnosed cold sores and polyneuropathy.  

In November 2009, the Veteran was afforded a VA skin examination with review of the claims folder.  The examiner noted the Veteran's 1953 hospitalization for meningitis and post spinal headaches.  He commented that the meningitis was due to a virus.  He noted the Veteran history of recurrent cold sores.  He reported that the Veteran's statements did not indicate a history, signs or symptoms related to shingle outbreaks.  The examiner noted the Veteran's claimed eye disorder, but reported that they did not appear related to shingles or herpes.  He also considered the Veteran's reports of neurological disorders.  He noted that the Veteran had a 10 year history of neurological symptoms and they were described as decreased sensation in the bilateral ankle, proximal foot, and distal leg.  In addition, he lost his balance due to these symptoms.  He denied generalized incoordination.  Clinical evaluation was negative for an active outbreak of symptoms.  The examiner assessed recurrent cold sores on chronic suppressive therapy.  He expressed a negative medical opinion.  He stated that there is no evidence of past or current shingles.  However, he believed the Veteran's meningitis was likely viral and related to the cold sores.  For the claimed neurological dysfunction, the examiner expressed a negative medical opinion.  He explained that the Veteran had symptoms limited to his lower extremities, as opposed to widespread symptoms, and that long-term neurologic sequelae from viral meningitis are rare.  Given the Veteran's full recovery from meningitis and that his neurological manifestations occurred much later, a nexus was less likely.  He also commented that the Veteran's clinical presentation of neurological abnormalities is not consistent with viral meningitis residuals.  

April 2010 private medical records reflect that the Veteran had treatment for cold sores.  He had increased his medication when he sensed an impending outbreak.    He also complained about weakness in his legs.  Neurological examination was grossly normal.  The clinician assessed cold sores and polyneuropathy.  

August 2010 VA primary care clinic records show that the Veteran had a history of meningitis.  Skin systems were negative for any new rashes or similar problems.  Neurological systems were positive for dizziness and occasional imbalance.  Neurologic examination showed an adequate gait and skin was noted to have good turgor.  The examiner assessed herpes and a history of meningitis.  

September 2010 VA private treatment records reflect that the Veteran had a rash on his face.  It appeared intermittently, but initially started in 1953 when he had meningitis.  He believed that while the outbreaks occurred more frequently, they responded to increased medication.  The examiner assessed herpes virus infection and was instructed to increase his medication for suppression.  The examiner indicated that it was related to in-service meningitis.  

The Veteran contends service connection is warranted for shingles with neurological manifestations.  Again, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Lay observers may competently report on many symptoms associated with shingles, such as skin rashes or neurological disturbances.  However, the questions of clinically identifying skin and neurological symptoms as shingles are complex medical issues that are more appropriately addressed by a medical expert.  Id.; 38 C.F.R. § 3.159(a)(1).  To the extent the Veteran is competent to comment on his symptoms, the Board finds the VA examiner's reports more probative than the Veteran's statements.  See also King, supra.

In this case, the November 2009 VA examiner is qualified as a medical doctor.  He reviewed the entire record and performed a contemporaneous clinical evaluation.  He stated that the Veteran did not identify symptoms associated with shingles and his neurological complaints were less likely related to meningitis.  He explained that neurological residuals from meningitis are rare and the Veteran's clinical history and presentation did not suggest a relationship.  It is reasonable to infer that the examiner made these statements based upon his education and clinical expertise.  Overall, the November 2009 VA examiner's medical opinions are supported by plausible rationale and uncontroverted by the additional competent evidence of record.  Nieves-Rodriguez, supra.  The Board finds them to be highly probative and heavily weigh against the claim for the shingles with neurological manifestations.  Caluza, 7 Vet. App. at 510-511.

For these reasons, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is therefore not helpful to the claimant.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55-57.  The service connection claim for shingles with neurological manifestations is denied.  


ORDER

Service connection for an eye disability (other than left eye corneal scar) is denied.

Service connection for shingles, to include neurological manifestations, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


